United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION, RAIL
YARD, Detroit, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-2121
Issued: March 5, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 17, 2013 appellant filed a timely appeal from the July 24, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met his burden of proof to establish that he was injured in
the performance of duty on December 23, 2012, as alleged.
On appeal, appellant alleges that he was exposed to a chemical spill during his
employment and the employing establishment sent him to the hospital as a precautionary
1
2

5 U.S.C. § 8101 et seq.

Appellant submitted new evidence on appeal. However, the Board lacks jurisdiction to review such evidence
for the first time on appeal. See 20 C.F.R. § 501.2(c)(a); Sandra D. Pruitt, 57 ECAB 126 (2005).

measure. He noted that he could not know if he had any lasting injuries from his scratchy throat
and coughing until he was checked by a physician.
FACTUAL HISTORY
On December 25, 2012 appellant, then a 51-year-old Customs and Border Protection
officer, filed a claim for occupational disease alleging that on December 23, 2012 he was
exposed to Dipentene while working at the rail yard.
In support of his claim, appellant submitted a report by Dr. Michael Paul, a Boardcertified surgeon, who treated appellant in the emergency department at Port Huron Hospital on
December 23, 2012. The intake notes indicate that appellant was seen for exposure to Dipentene
for less than one minute and that appellant denied contact with skin. The notes indicate that
appellant complained of a slight scratchy sensation to his throat but denied an eye irritation.
Dr. Paul stated that appellant had chemical inhalation. He listed diagnosis of acute pharyngitis,
moderate elevation of systolic blood pressure and seasonal/environmental allergies. An x-ray
taken at the hospital was read by Dr. John J. Ference, a Board-certified radiologist, as showing
no acute process, findings suggestive of chronic obstructive pulmonary disease and asymmetric
sclerosis to the anterior margin the right first rib.
By letter dated April 1, 2013, OWCP asked appellant to submit further evidence,
including medical evidence, in support of his claim. In a handwritten response to the questions
on April 9, 2013, appellant indicated that he was exposed to Dipentene for approximately two
minutes at work and that he experienced a scratchy throat that is now better. He noted that he
has seasonal allergies.
On April 16, 2013 a representative from the employing establishment submitted
responses to OWCP questions and admitted that appellant was exposed to Dipentene fumes. He
noted that appellant was working in the office and a worker from the warehouse entered the
office and told the employees that a barrel of Dipentene had been pierced and that they should
get out of the building. The representative noted that appellant removed himself from the
building and moved upwind of the building and went to the hospital to be checked per fire
department personnel recommendation.
By decision dated July 24, 2013, OWCP denied appellant’s claim because the medical
evidence was not sufficient to establish that a medical condition was diagnosed in connection
with the claimed event or work factors.
LEGAL PRECEDENT
OWCP’s regulations define a traumatic injury as a condition of the body caused by a
specific event or incident, or series of events or incidents, within a single workday or shift. Such
condition must be caused by external force, including stress or strain, which is identifiable as to
time and place of occurrence and member or function of the body affected.3 An employee
seeking benefits under FECA has the burden of establishing the essential elements of his or her
3

20 C.F.R. § 10.5(e).

2

claim, including the fact that the individual is an employee of the United States within the
meaning of FECA, that the claim was timely filed within the applicable time limitation period of
FECA, that an injury was sustained in the performance of duty as alleged and that any disability
and/or specific condition for which compensation is claimed are causally related to the
employment injury. These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.4
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components, which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident or exposure, which is alleged to have occurred.5
In order to meet his or her burden of proof to establish the fact that he or she sustained an injury
in the performance of duty, an employee must submit sufficient evidence to establish that he or
she actually experienced the employment injury or exposure at the time, place and in the manner
alleged.6
The second component is whether the employment incident caused a personal injury and
generally can be established only by medical evidence.7 The medical evidence required to
establish causal relationship is usually rationalized medical evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on the
issue of whether there is a causal relationship between the claimant’s diagnosed condition and
the implicated employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.8
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s claimed condition became apparent during a period of
employment nor his belief that the condition was caused by his employment is sufficient to
establish causal relationship.9 Simple exposure to a workplace hazard does not constitute a
work-related injury entitling an employee to medical treatment under FECA.10

4

Jussara L. Arcanjo, 55 ECAB 281, 283 (2004).

5

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact of Injury, Chapter 2.803(2)(a) (June 1995).

6

Linda S. Jackson, 49 ECAB 486 (1998).

7

John J. Carlone, 41 ECAB 354 (1989); Horace Langhorne, 29 ECAB 820 (1978).

8

Judith A. Peot, 46 ECAB 1036 (1995); Ruby I. Fish, 46 ECAB 276 (1994).

9

D.I., 59 ECAB 158 (2007); Ruth R. Price, 16 ECAB 688, 691 (1965).

10

20 C.F.R. § 10.303(a); see also S.H., Docket No. 10-1952 (issued May 5, 2011).

3

ANALYSIS
Initially, the Board finds that, although appellant filed a claim for occupational disease,
this claim is actually a traumatic injury, as the specific incident occurred during a single workday
or shift.11 The employing establishment does not contest that appellant was exposed to
Dipentene on December 23, 2012. Accordingly, appellant submitted sufficient evidence to
establish an occupational exposure to Dipentene while in the course of his federal employment.
However, in order to meet his burden of proof, he must also submit sufficient evidence that the
accepted Dipentene exposure caused an injury. The Board finds, however, that appellant did not
submit such evidence.
In support of his claim, appellant submitted his treatment notes with regard to his visit to
the emergency department on December 23, 2012 wherein Dr. Paul diagnosed pharyngitis,
moderate elevation of systolic blood pressure and seasonal/environmental allergies. Dr. Ference
noted that appellant’s x-rays were suggestive of chronic obstructive pulmonary disease and
asymmetric sclerosis to the anterior margin of the right first rib. However, neither of these
physicians explained how these diagnoses were connected to appellant’s brief exposure to
Dipentene on December 23, 2012. As stated above, simple exposure to a workplace hazard does
not entitle an employee to medical treatment under FECA unless the employee has sustained an
identifiable injury or medical condition as a result of that exposure.12 In this case, the medical
record does not demonstrate that appellant sustained an injury or condition from briefly inhaling
Dipentene at work.13 Therefore, appellant has not met his burden of proof that this exposure
caused an injury. Accordingly, he has not established fact of injury and his claim was properly
denied.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he was
injured in the performance of duty on December 23, 2012, as alleged.

11

20 C.F.R. § 10.5(15), (16) defines a traumatic injury as a wound or other injury caused by a specific event or
incident within a single workday or shift, whereas an occupational injury is defined as a condition produced in the
work environment over a period longer than a single workday or shift. As appellant’s exposure occurred only
during one work shift, it is being treated as a condition arising from a traumatic work incident within a single day.
See J.G., Docket No. 07-2371 (issued April 8, 2008).
12

20 C.F.R. § 10.303(a).

13

J.F., Docket No. 09-1061 (issued November 17, 2009).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 24, 2013 is affirmed.
Issued: March 5, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

